In an action to recover upon three promissory notes made by decedent, and to impress a trust in plaintiff’s favor upon money in the decedent’s name on deposit with the defendant bank and allegedly held by the bank as security for the payment of such notes, the two defendant executors of the decedent appeal from the following two orders of the Supreme Court, Kings County: (1) an order dated August 13, 1962, which granted plaintiff’s motion to vacate their notice to examine plaintiff before trial (Civ. Prae. Act, § 288 et seq.); and (2) an order dated September 26, 1962, which denied their motion for leave to serve a supplemental answer (Civ. Prae. Act, § 245). Orders affirmed, without costs. No opinion. Beldoclc, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.